Citation Nr: 0312834	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for cause of the veteran's 
death.

(The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is currently subject to a stay and will be addressed in a 
separate decision by the Board when the stay is lifted.)


REPRESENTATION

Appellant represented by:	Jacques D. DePlois, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from November 1942 to May 
1946.  He died in November 1995.  The appellant is his 
surviving spouse.

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision of the Department of Veterans Affairs (VA) Portland 
Regional Office (RO) which denied service connection for 
cause of the veteran's death and benefits under the 
provisions of 38 U.S.C.A. § 1318.  The appellant duly 
appealed the RO's determination, and, in a November 1998 
decision, the Board denied service connection for cause of 
the veteran's death as not well grounded, under criteria then 
in effect.

The appellant appealed the Board's November 1998 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending before the Court, in 
July 1999, the appellant's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Remand and to Stay Further 
Proceedings.  In a July 1999 Order, the Court granted the 
motion, vacated the Board's November 1998 decision, and 
remanded the matter for development and readjudication 
consistent with the July 1999 Joint Motion.  In February 
2000, the Board remanded this matter to the RO for additional 
action.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board also notes that, although the Joint Motion for 
Remand did not address the issue of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1318, based on the 
statements of the appellant's attorney in a brief dated in 
January 2000, it is clear that the appellant is also seeking 
further appellate review of this issue.  

Although neither the appellant nor her attorney has presented 
detailed argument regarding the basis of her 1318 claim, it 
appears that they may be seeking to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence and/or clear and unmistakable 
error.  The Board has imposed a temporary stay on the 
adjudication of claims involving new and material evidence in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking proceedings which consider why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-which 
foreclose the reopening of all total disability claims filed 
during the veteran's lifetime except for CUE situations, do 
not address why other grounds for reopening proceedings (in 
addition to CUE) should not also be allowed.  The Federal 
Circuit held that VA must consider the various 
interpretations of the two statutes and make a rational 
selection among the alternatives with supporting explanation.  
The temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims, including the claim 
in this case, will remain in effect pending the completion of 
the directed rulemaking and lifting of the stay.  



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for rheumatoid arthritis of the cervical, 
dorsal, and lumbar spine with ankylosing spondylitis, and 
rheumatoid arthritis of the hips.

2.  The immediate cause of the veteran's death was 
arteriosclerotic cardiovascular disease; other significant 
conditions contributing to his death were diabetes mellitus 
and thrombocytopenic purpura.

3.  The most probative evidence indicates that the veteran's 
death was not proximately due to or the result of a service-
connected disease or injury.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant of 
the necessary information in a January 2003 Supplemental 
Statement of the Case, as well as various RO letters.  The 
appellant's attorney was also provided copies of this 
correspondence.  Thus, the Board finds that VA has satisfied 
its duties to notify the appellant under the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service department medical 
records are on file, as are post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2002).  The RO also obtained a VA medical opinion 
regarding the issue on appeal.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the appellant under the VCAA have been fulfilled.  

I.  Factual Background

The veteran's November 1942 service enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  His heart was noted to be normal on clinical 
evaluation.  

In-service medical records show that in January 1943, scarlet 
fever was diagnosed.  The veteran was hospitalized and 
reportedly made an uneventful recovery.  In March 1943, he 
sought treatment in connection with his complaints of pain 
and swelling in both feet, ankles, and the right knee.  He 
noted that these symptoms followed an attack of scarlet fever 
in January 1943.  On examination, the veteran's heart 
revealed a presystolic murmur to the left of the sternum at 
about the 4th intercostal space.  A March 1943 
electrocardiogram was interpreted to reveal no significant 
changes.  Three days later, a blowing systolic murmur was 
detected, but no diastolic murmur was heard.  In mid April 
1943, a systolic murmur was again noted, and five days later, 
an apical systolic murmur was detected.  Although a July 1943 
electrocardiogram was interpreted as normal, a slight blowing 
apical systolic murmur was still noted.

Service medical records further reflect that in January 1944, 
there was a diagnosis of rheumatic fever which was noted to 
date back to March 1942, at which time the veteran was 
hospitalized for acute rheumatic fever for a period of 41/2 
months.  Examination of the heart revealed a systolic murmur 
at the apex.  Additional findings for January 1944 reflect a 
diagnosis of scarlet fever since January 1943, with the 
veteran having multiple symptoms of arthritis and a high 
sedimentation rate.  Examination again revealed a soft 
blowing systolic murmur heard best at the third interspace on 
the left.  It was also noted that a systolic murmur had been 
detected during the period of March to August 1943.  Finally, 
a very questionable systolic murmur was heard following 
exercise at an examination in November 1944.  The veteran 
thereafter served without further relevant medical treatment.  
At his April 1946 service separation medical examination, no 
relevant defects were noted.  The veteran's heart and 
cardiovascular system were noted to be normal.  A chest X-ray 
showed no abnormalities of the heart.

In May 1946, the veteran submitted an application for VA 
compensation benefits, including service connection for 
residuals of rheumatic fever.  By May 1946 rating decision, 
the RO denied service connection for residuals of rheumatic 
and scarlet fever, as well as arthritis, noting that no 
abnormalities had been noted at the time of the veteran's 
separation from service.  

In March 1960, the veteran requested reopening of his claim.  
The RO thereafter obtained VA hospitalization records from 
July 1951, which reflect that the veteran had been admitted 
for low back and left hip pain.  At that time, his blood 
pressure was noted to be at 110/60, there was sinus 
arrhythmia, and there was a short systolic murmur in the apex 
with a split pulmonic second sound.  The diagnosis was 
rheumatoid arthritis of the spine and hips; nephroptosis of 
the right kidney was also found.  VA hospitalization records 
for the period of December 1959 to March 1960, reflect that 
the veteran was again hospitalized with the same diagnosis of 
rheumatoid arthritis and an additional diagnosis of diabetes 
mellitus.

In July 1960, the veteran underwent a VA medical examination 
at which he reported a history of scarlet fever and rheumatic 
fever in the service with pain in the feet, ankles, and right 
knee, as well as a systolic murmur.  Examination revealed 
that the veteran's blood pressure was 110/64, his pulse was 
soft, his rhythm regular, and he had no murmurs.  The 
diagnoses included history of scarlet and rheumatic fever, 
and diabetes mellitus.  The examiner commented that diabetes 
mellitus had its onset about a year and a half prior to the 
examination and "apparently is very definitely not related 
to military service."

In an August 1960 rating decision, the RO granted service 
connection for rheumatoid arthritis of the spine and left hip 
and assigned an initial 50 percent rating.  Service 
connection for diabetes mellitus and asymptomatic 
nephroptosis of the right kidney was denied.

VA hospital records dated from March to August 1963 reveal 
that the veteran was admitted for general arthritis of the 
left hip.  It was noted that his history dated back to 1943, 
at which time he was hospitalized with scarlet fever.  After 
three weeks of hospitalization, the symptoms reportedly 
subsided and the veteran was released.  After about a month, 
the veteran reported the onset of fever, chills, malaise and 
migratory joint pain involving the ankles and the knees, and 
he was again admitted to the hospital and diagnosed as a 
rheumatic fever case.  He was later admitted for migratory 
arthritis for a four and a half month period beginning in 
March 1943, and was admitted for the same reason for a seven 
and a half month period beginning in December of 1943.  It 
was also noted that a diagnosis of diabetes mellitus was made 
in 1958.  Physical examination of the heart at this time 
revealed that there was a split first sound along the left 
sternal border, with A2 greater than P2.  There was also a 
slight aortic murmur about the Grade I/Grade IV which was 
systolic and was not transmitted.  An electrocardiogram was 
interpreted to be within normal limits.

In May and October 1963 rating decisions, the RO awarded the 
veteran a temporary total rating for rheumatoid spondylitis 
of the spine and rheumatoid and degenerative arthritis of the 
left hip from March 1963, and a 60 percent rating for that 
disability, to be effective in December 1963.  

In November 1963, a chest X-ray was performed in connection 
with a VA medical examination.  The results of the study were 
normal.  The veteran delineated the symptoms referable to his 
arthritis.  Based on the results of the examination, in a 
December 1963 rating decision, the RO assigned ratings as 
follows:  rheumatoid arthritis of the left hip, status post 
arthroplasty, 60 percent disabling; rheumatoid spondylitis 
and arthritis of the lumbar spine, 40 percent disabling; and 
rheumatoid arthritis of the cervical spine, 30 percent 
disabling.  The veteran's combined disability rating was 80 
percent, effective from December 1963.

The veteran was again examined by VA in October 1964, March 
1968, and September 1975.  Chest X-rays performed in 
connection with these examinations were interpreted to reveal 
negative findings.  In November 1964 and May 1968 rating 
decisions, the RO confirmed and continued the disability 
ratings previously assigned for the veteran's service-
connected disabilities.  

In September 1975, the veteran submitted a claim for an 
increased rating for his service-connected disabilities.  At 
a VA medical examination in February 1976, he reported 
symptoms of a stiff back, sore neck, and a sore left hip.  
The veteran indicated that he had applied for an increased 
rating because he was afraid he would not be able to work 
much longer, due to the increasing limitation of rotation in 
his neck which limited his ability to drive.  The examiner 
indicated that this may well be true.  He noted that it was 
likely that within 2-3 years, the veteran would have no 
rotation in his neck.  

In an April 1976 rating decision, the RO confirmed and 
continued the disability ratings previously assigned for the 
veteran's service-connected disabilities.  

In a September 1980 letter, the veteran's private physician 
indicated that the veteran had been hospitalized in July 
1980, for treatment of his left hip disability.  At that 
time, he was found to have thrombocytopenia, which was 
evaluated by a hematologist.  The physician noted that the 
veteran's thrombocytopenia was attributed to marrow 
replacement from previous radiation therapy.  

Private records submitted by the physician include a medical 
consultation record, dated in June 1980, which shows that the 
veteran was examined for purposes of a preoperative 
evaluation in connection with a planned total left hip 
replacement.  The examiner noted that the veteran had a 
history of no significant problems with renal disease, no 
history of hypertension, and no problems with 
hypercholesterolemia, myocardial infarction or cardiac 
arrhythmias.  Examination of the heart revealed a regular 
rate and rhythm with a Grade I to II/VI systolic injection 
murmur heard along the left sternal border and at the apex 
with some radiation to the base.  There were no gallops 
audible.  Chest X-rays performed in June 1980 were 
interpreted to reveal that the heart was normal and that 
there was no active or acute cardiopulmonary disease.  The 
assessment included history of rheumatic fever with a 
probable mitral valve murmur.

Additional records show that in July 1980, further 
preoperative testing revealed that the veteran had a 
significant thrombocytopenia.  No antibodies were detected on 
laboratory testing and a bone marrow aspiration biopsy showed 
a significantly hypocellular marrow, which was noted to be 
probably secondary to prior radiation therapy for ankylosing 
spondylitis.  A second bone marrow biopsy in July 1980 
revealed a diagnosis of probably normal bone marrow with 
perhaps a slight increase in megakaryocytes, rule out 
secondary to drug effect and/or immune etiology.  The veteran 
was advised of possible bleeding complications during 
surgery, but the physician indicated that he would likely 
have no difficulties, given his platelet count of 70,000.  
Records show that the veteran thereafter underwent a 
successful left total hip replacement, without any untoward 
bleeding or side effects.

September 1980 VA hospital records note that an examination 
of the heart revealed a I/VI systolic murmur at the apex.

In a May 1981 rating decision, the RO assigned ratings as 
follows:  rheumatoid arthritis of the left hip with total hip 
replacement, 100 percent disabling; rheumatoid arthritis of 
the lumbar spine with unfavorable ankylosing spondylitis, 50 
percent disabling; rheumatoid arthritis of the cervical spine 
with favorable ankylosing spondylitis, 30 percent disabling; 
and rheumatoid arthritis of the dorsal spine with unfavorable 
ankylosing spondylitis, 30 percent disabling.  The veteran's 
combined rating was 100 percent, effective in September 1980.  

At a VA medical examination in October 1981, the veteran 
reported that he had had rheumatic fever as a consequence of 
scarlet fever in service, and that he was left with a heart 
murmur.  He also reported that because of significant 
skeletal pain, he had been given two radiation treatments in 
the 1950's.  On examination, his blood pressure was 130/60.  
Heart sounds were normal, and there were no S3/S4 gallop, 
rubs, murmurs or thrills.  Pedal pulses and dorsalis pedis 
pulses were intact, and there were no femoral bruits.  The 
examiner noted that in July 1980, the veteran had been found 
to have a platelet count in the 70,000 range.  He thereafter 
underwent hip surgery without any close bleeding diathesis 
and was given some platelet concentrate transfusions during 
surgery.  The examiner noted that the veteran then underwent 
a work-up for cytopenia which was negative.  It was noted 
that he also had a bone marrow aspirate and biopsy performed 
which showed a decreased myeloid to erythoid ratio.  On 
further microscopic examination, there was hypercellularity 
(approximately 75 percent of normal) which was possibly a 
consequence of the veteran's prior radiation therapy.  The 
veteran indicated that he occasionally had bleeding of the 
gums when he brushed his teeth and if he cut himself 
accidentally, there was prolonged bleeding.  The diagnoses 
included history of rheumatic fever, no heart murmur noted at 
this examination.  Also diagnosed was peripheral 
thrombocytopenia, past bone biopsy noting hypercellular bone 
marrow with adequate megakaryocytic - possibly a sequela of 
prior radiation treatment for ankylosing spondylitis.  

In a December 1981 rating decision, the RO reduced the rating 
for the veteran's left hip disability to 30 percent.  In 
addition, service connection for rheumatoid arthritis of the 
right hip was granted, and an initial 10 percent rating was 
assigned.  The veteran's combined disability rating was 90 
percent, effective in March 1982.  

In May 1984, the veteran submitted a claim of service 
connection for a blood disorder, which he argued was 
secondary to radiation treatment for his service-connected 
rheumatoid arthritis.  By letter the following month, the RO 
requested that the veteran submit additional evidence in 
connection with his claim, but he did not respond.  

In March 1988, the veteran submitted a claim for an increased 
rating for his service-connected disabilities, as well as 
service connection for thrombocytopenia, which he attributed 
to radiation therapy for his service-connected disabilities.  
The veteran further indicated that in July 1982, he had 
undergone a splenectomy to treat his thrombocytopenia, 
following an unsuccessful course of steroid therapy.  

In support of his claim for an increased rating, the veteran 
submitted an August 1987 letter from his employer, who 
indicated that beginning in July 1986, the veteran began 
working shorter days and taking time from work due to 
increasing medical problems.  The veteran's employer 
indicated that these problems had progressed until June 10, 
1987, when the veteran was terminated as he was no longer 
effective in his position.  

At a VA medical examination in May 1988, the veteran's blood 
pressure was 136/42.  No notations of thrombocytopenia or 
abnormalities pertaining to the cardiovascular system were 
recorded.  

In a June 1988 rating decision, the RO denied service 
connection for idiopathic thrombocytopenia purpura, noting 
that, although the record contained evidence of X-ray therapy 
for the veteran's back in 1951, he had subsequently had his 
spleen removed; this indicated in sound medical opinion that 
the idiopathic thrombocytopenic purpura was not due to X-ray 
therapy.  The veteran was notified of this decision in a July 
1988 letter, but he did not appeal.  

Thereafter, in an August 1988 rating decision, the RO granted 
a total rating based on individual unemployability due to 
service-connected disabilities, effective March 29, 1988.  

Subsequent VA hospital records dated in August 1989, reveal 
that the veteran was admitted for an ulnar nerve release, and 
that during the course of admission an electroencephalogram 
demonstrated negative findings.  Examination of the heart 
indicated that there was a regular rate and rhythm and II/VI 
systolic ejection murmur, loudest at the left lower sternal 
border.  Pulses were all 2+ bilaterally without bruits.  A 
history of status post splenectomy secondary to idiopathic 
thrombocytopenia was noted.  

VA hospital records from May 1991 reflect that the veteran 
was admitted for a right acromioplasty and rotator cuff 
exploration, and that examination of the heart at this time 
was unremarkable.  The diagnoses included immune 
thrombocytopenia.

VA outpatient records for the period of February to December 
1994 reflect that in February 1994, the veteran reported 
having dizzy spells when getting out of bed.  His standing 
blood pressure at that time was 142/58 and the impression was 
insulin-dependent diabetes mellitus and vertigo.  In August 
1994, his blood pressure was 158/66, and in September 1994, 
there were readings of 143/64 and 146/60, and the veteran 
continued to be followed for his diabetes mellitus.  In 
October 1994, there were blood pressure readings of 144/54, 
140/52, 120/46, and 142/48.  In December 1994, there were 
blood pressure readings of 112/64, 128/56, and 146/84.  These 
records contain no notations of thrombocytopenia.

VA outpatient and hospital records from January to November 
1995 reflect that in January 1995, the veteran underwent 
surgery for a severely lacerated left index finger and that 
there were blood pressure readings of 162/74 and 134/54.  In 
February 1995, the veteran's blood pressure was 128/54, and 
he was admitted to the hospital for an obstructive sleep 
apnea evaluation.  In March 1995, there were blood pressure 
readings of 130/62, 136/60, and 151/66, and a diagnosis of 
sleep apnea for which the veteran was again hospitalized in 
May 1995.  Later that month, a blood pressure reading of 
136/52 was recorded, and the veteran also reported that he 
was a diabetic and that he had been told that bilateral foot 
numbness was secondary to his diabetes.  In July 1995, blood 
pressure was at 132/48, and in August 1995, there was a 
reading of 122/50.  In September 1995, there were readings of 
138/46 and 142/54.  In early November 1995, blood pressure 
was 146/60.  These records contain no notations of 
thrombocytopenia.

A death certificate dated in November 1995 reveals that the 
veteran died of arteriosclerotic cardiovascular disease.  
Other significant condition contributing to death but not 
resulting in the underlying cause were listed as diabetes 
mellitus and thrombocytopenic purpura.

A University of Southern Nevada Medical Center emergency 
department report, dated in November 1995, reflects that the 
veteran had been brought there in full cardiac arrest.  
Forty-five minutes prior to arrival, it was reported that the 
veteran had walked into a gas station and collapsed, and that 
cardiopulmonary resuscitation (CPR) was begun by the fire 
department which was the first to arrive at the scene.  
Thereafter, advanced cardiac life support was begun by 
paramedics.  On arrival, the veteran had CPR in progress and 
additional efforts to resuscitate him were initiated.  The 
veteran received advanced cardiac life support protocol for 
approximately 10 minutes, but he did not respond.

A November 1995 report from the Clark County Coroner medical 
examiner indicates that the examiner arrived at the hospital 
approximately one hour after the veteran had been pronounced 
dead and had been told by the appellant and two of the 
veteran's friends that he had been suffering from diabetes 
for approximately 37 years.  The examiner was further 
informed that a diagnosis of thrombocytopenia purpura had 
been made 15 years earlier and that the veteran had undergone 
a splenectomy at that time.  It was noted that the veteran 
had gone into a restaurant while waiting for his vehicle at a 
car wash, and it was at this time that he fell to the floor 
and paramedics were called.

In November 1995, the appellant submitted an application for 
DIC benefits, claiming that the cause of the veteran's death 
was due to his active service.  

A VA medical statement from a rating board physician provided 
sometime between December 1995 and February 1996, notes that 
the veteran's rheumatoid arthritis of the spine and hips was 
service connected, and that a hospital admission report from 
May 1991 included a statement that the heart was 
unremarkable.  This physician provided the opinion that there 
was no relationship between the veteran's cause of death on 
his death certificate and his service-connected conditions.

In November 1996, the appellant provided the RO with excerpts 
from an article describing various diseases which have been 
related to rheumatic fever, including valvular heart disease 
and aortic valve disease.  The article reflects that damage 
to heart valves from a case of rheumatic fever may be chronic 
and progressive, causing cardiac disability or death many 
years after the initial episode, and it also addresses the 
types of heart murmurs that may be indicative of valvular 
heart disease.

At a personal hearing in May 1997, the appellant testified 
that she had been told by doctors that the veteran had a 
heart condition that was related to rheumatic fever, and that 
this was evidenced by multiple entries noting heart murmur in 
the veteran's medical records.  She also indicated that the 
veteran had developed a blood disorder as a result of 
radiation therapy for his service-connected arthritis.  The 
appellant's representative referred to the article previously 
provided to the RO and maintained that this literature linked 
rheumatic fever to heart murmurs which could have been 
related to the cause of the death of the veteran.  

An April 1998 VA heart and hypertension medical opinion 
report indicates that the issues for consideration by the 
examiner were the presence of multi-organ system disease and 
their relationships to the veteran's death.  After noting the 
veteran's service-connected disabilities at the time of 
death, the examiner erroneously noted that cause of death as 
being certified to include systolic heart murmur and scarlet 
fever/rheumatic fever.  The veteran's medical history was 
reported to include afebrile illness with multiple joint 
pains during service which was diagnosed as scarlet 
fever/rheumatic fever.  It sounded to the examiner that more 
than likely the veteran had a beta-hemolytic streptococcus 
infection followed by rheumatic fever and possibly scarlet 
fever.  The examiner noted that the veteran had been 
hospitalized for this entity for four to five months during 
service and that after service, he was described as having 
sinus arrhythmias, a short systolic murmur over the apex and 
pulmonic area, and split pulmonic sound.  The examiner 
believed that all of these were normal findings that could be 
found in a young male and were not signs of an underlying 
heart disease.  The short systolic murmur was later described 
by other examiners and was an ejection quality murmur which 
was consistent with flow characteristics rather than valvular 
heart disease or underlying heart disease.

The examiner further noted that in 1960, the veteran was 
examined in another facility within the Portland, Oregon, VA 
medical center and the second heart sound was described as 
reduplicated in the second and third intercostal space.  The 
examiner interpreted this reference as not saying that the 
sound was doubled, but that there was a split second heart 
sound.  The examiner noted that this was common in young 
healthy people.  In 1963, a split first sound along the left 
sternal border was described and the examiner indicated that 
this did not bring to mind any pathology.  Also, the examiner 
noted that the aortic sound was louder and greater than the 
pulmonic sound and this was considered a normal finding in 
normal healthy people.  Finally, the examiner noted that 
there was a slight aortic systolic murmur Grade I to II not 
transmitted anywhere.

In further reviewing the veteran's medical records, the 
examiner noted that in a preoperative evaluation on June 27, 
1980, the veteran's heart was described as a regular rate and 
rhythm, and that there was a systolic murmur interstitially 
with injection qualities Grade II out of VI heard loudest in 
the left sternal border which was again found by the examiner 
to represent a functional murmur rather than a sign of a 
valvular insufficiency.  The examiner noted that on February 
8, 1980, the veteran had a one out of two systolic murmur at 
the apex which was again the murmur described in June 1980.  
In 1989, the veteran had a Grade II out of VI systolic 
ejection murmur at the left sternal border again which the 
examiner found again to be the function of blood flow rather 
than abnormal valves or heart.  The examiner further noted 
that the veteran's heart was described as unremarkable in May 
1991 and May 1995.

The examiner indicated that, normally, rheumatic heart 
disease, which may affect the heart muscle or the heart 
valves caused by a beta-hemolytic streptococcus infection 
with a secondary allergic response causing damage to the 
valves and the heart muscle, had its own course.  Valves 
could be narrowed and become stenotic or valves could develop 
leaks and become insufficient.  The examiner further noted 
that these may not be present at the time of the rheumatic 
fever, but could develop progressively later in life.  None 
of these were noted to have anything to do with coronary 
circulation or coronary artery disease and/or 
arteriosclerotic heart disease.  On occasion, a patient with 
rheumatic heart disease might develop arteriosclerotic heart 
disease, but this was highly unlikely and was statistically 
something like 0.009 percent possible.  On the other hand, 
the examiner indicated that arteriosclerotic cardiovascular 
disease was multi-cause and was aggravated by underlying 
diabetes mellitus, hypertension, and genetic potential.  The 
examiner concluded that the veteran had arteriosclerotic 
cardiovascular disease which could have been caused by his 
diabetes mellitus and an arteriosclerotic process.  He 
further commented that none of these had any relationship to 
preexisting conditions of rheumatic fever, scarlet fever, 
and/or rheumatic heart disease.  The examiner's suppositions 
were noted to be based on the examiner's experience and 
knowledge of the medical literature and not specifically 
having ever examined the veteran or having an opportunity in 
any depth to see the diagnostic tests done such as 
echocardiograms or coronary artery studies.  He indicated, 
however, that there was no question in his mind that there 
was no possible way that the heart condition which caused the 
veteran's death was related to the in-service rheumatic fever 
and/or scarlet fever.

Thereafter, the RO obtained additional VA and private 
clinical records, dated from September 1984 to January 1993.  
These records show that the veteran was treated during this 
period for several conditions, including depression, 
ankylosing spondylitis, hearing loss, and diabetes mellitus.  
Cardiovascular disease was not noted.  

In pertinent part, these records show that in June 1985, the 
veteran reported that he had joint pain symptoms which were 
interfering with his ability to work.  The assessment was 
complaints of joint pain limiting activities of daily living.  
In August 1985, the veteran was again seen in connection with 
his complaints of musculoskeletal pain.  He reported that he 
had been diagnosed in 1975 with idiopathic thrombocytopenia 
purpura.  He indicated that he had been treated with steroids 
with some improvement and underwent a splenectomy in 1982.  
The assessments included history of idiopathic 
thrombocytopenia purpura, counts currently stable.  The 
examiner indicated that there were no contraindications to 
the veteran taking nonsteroidal anti-inflammatory drugs.  In 
October 1985, it was noted that the veteran had a history of 
idiopathic thrombocytopenia purpura, which was currently in 
remission.  In June 1987, the veteran was examined in 
connection with his complaints of short term memory loss.  At 
that time, he reported that he had worked as a business 
manager for an electronics firm, until he was terminated the 
month before.  A September 1987 note indicates that part of 
the reason for the veteran's forced retirement was because of 
mental deficits secondary to diabetes.  

In a March 2002 medical opinion, a VA physician indicated 
that he had reviewed the veteran's medical records for 
purposes of determining whether the veteran developed 
thrombocytopenia as a result of radiation therapy for a 
service-connected ankylosing spondylitis versus a nonservice-
connected spleen disorder.  After reviewing the veteran's 
medical records as well as the medical literature on the 
subject, the physician indicated that he agreed with the 
diagnosis of idiopathic thrombocytopenia purpura, which is an 
autoimmune disease.  He indicated that he could find no 
evidence that the veteran had spleen abnormalities secondary 
to radiation which would cause sequestration or destruction 
of platelets by the spleen.  The physician stated that the 
veteran's increased megakaryocytes and peripheral blood 
response after his therapy in 1982 demonstrated that he had 
adequate hematologic production.  In summary, the physician 
indicated that he was unable to find evidence that radiation 
or the veteran's service-connected arthritis were related to 
his successfully treated thrombocytopenia.  He indicated 
that, of note, he could find no evidence of thrombocytopenia 
after its successful treatment in 1982.  Thus, he concluded 
that the veteran's thrombocytopenia was successfully treated 
and was no longer a medical problem.  He indicated that the 
veteran had died from a cardiac arrest.  

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular-
renal disease and diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Moreover, 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.  

A review of the record shows that the veteran was 71 years 
old when he died in November 1995.  The certificate of death 
indicates that the immediate cause of his death was 
arteriosclerotic cardiovascular disease; other significant 
conditions contributing to his death were diabetes mellitus 
and thrombocytopenic purpura.  

In this case, the veteran's service medical records are 
negative for complaints or findings of arteriosclerotic 
cardiovascular disease, diabetes mellitus, or 
thrombocytopenic purpura.  At his April 1946 military 
discharge medical examination, the veteran's cardiovascular 
system was normal.  

Likewise, there is no evidence that these conditions were 
manifest to a compensable degree within one year of service 
separation.  Indeed, the record shows that these conditions 
were not clinically identified for many years after the 
veteran's separation from service.  Moreover, the record 
contains no competent medical evidence that any of the 
conditions which caused or contributed to the veteran's death 
were related to his active service or any incident therein.  

On the other hand, in April 1998, a VA physician reviewed the 
veteran's medical records and concluded, based on such 
review, that there was no relationship between the cause of 
the veteran's death from cardiovascular disease or diabetes 
and his active service, any incident therein, or any service-
connected disability.  The Board assigns great probative 
weight to this medical opinion and notes that it was based on 
a review of the veteran's medical records, including his 
service medical records.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  The medical adviser also provided a 
detailed rationale for his opinion and provided references to 
the medical evidence of record.  Significantly, there is no 
probative medical evidence of record which rebuts this 
opinion.  

In that regard, the Board has considered the appellant's 
assertions to the effect that the veteran's death from 
cardiovascular disease was causally related to his in-service 
rheumatic and scarlet fever; however, the Board must assign 
far more probative weight to the medical evidence of record 
than speculative opinion of lay persons in medical matters.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Similarly, the Board has carefully considered the excerpts 
from the medical article submitted by the appellant for the 
proposition that there is a relationship between the 
veteran's fatal heart condition and his in-service rheumatic 
and/or scarlet fever.  This medical treatise evidence, 
however, provides only generic information regarding the 
residuals of rheumatic and scarlet fever.  Absent any other 
supporting medical opinion linking the specific facts of this 
appeal to the general theory, the Board must find that this 
article is of limited probative value.  See e.g., Sacks v. 
West, 11 Vet. App. 314, 317 (1998); Matteren v. West, 12 Vet. 
App. 222 (1999); Rucker v. Brown, 10 Vet. App. 67 (1997).  

Here, the Board notes that in 1951, the veteran underwent 
radiation therapy for his service-connected musculoskeletal 
symptoms.  In July 1980, the veteran was noted to have 
developed thrombocytopenia, which his private physician 
indicated was probably attributable to his previous radiation 
therapy.  Likewise, on VA medical examination in October 
1981, a history of peripheral thrombocytopenia was noted, and 
the examiner indicated that the condition was possibly a 
sequela of prior radiation treatment for ankylosing 
spondylitis.  

On the other hand, in a March 2002 medical opinion, a VA 
physician noted that he had reviewed the veteran's medical 
records for the specific purpose of determining whether he 
developed thrombocytopenia as a result of radiation therapy 
for service-connected ankylosing spondylitis versus a 
nonservice-connected spleen disorder.  After reviewing the 
veteran's medical records as well as the medical literature 
on the subject, the physician indicated that he was unable to 
find evidence that radiation therapy or the veteran's 
service-connected arthritis were related to his 
thrombocytopenia, which was successfully treated and 
apparently in remission since 1982.  

The Board has weighed the probative value of these respective 
medical opinions.  The Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . .  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

In that regard, the Board finds that the March 2002 VA 
medical opinion outweighs the conflicting evidence of record.  
The VA medical opinion is unequivocal, was based on a full 
and fair consideration of the material evidence and medical 
literature, reflects significant knowledge and skill in 
analysis of the pertinent data, and provides a rationale for 
the conclusions rendered.

By contrast, the opinions noted in the July 1980 private 
treatment record and the October 1981 VA medical examination 
report were not rendered with the benefit of a full review of 
the medical evidence of record.  In addition, the probative 
value of this evidence is limited as the examiners gave no 
rationale to support their conclusions.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, the more equivocal nature of 
these opinions detracts from their probative value.  In sum, 
the Board finds that the preponderance of the most probative 
evidence of record indicates that the veteran's 
thrombocytopenia was not causally related to his active 
service, any incident therein, or any service-connected 
disability.  

In summary, as the disabilities which caused the veteran's 
death were not shown in service or for many years thereafter, 
and because the most probative evidence of record indicates 
that the veteran's death was not related to his active 
service, any incident therein, or any service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the cause of the veteran's death.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

